.    .




                          0




    Mr. William J. Burke         OPINION NO.WW-523
    Executive Director
    State Board of Control       Re:   Under the terms of Senate
    Austin, Texas                      Bill 190 are improvements
                                       (houses, outbuildings, ,etc.)
                                       acquired by the Highway De-
                                       partment in connection with
                                       the right-of-way building
                                       program, correctly considered
                                       as surplus property and re-
                                       lated questions.
    Dear Mr. Burke:
         In your letter attaching a copy of a report prepared by
    Mr. Don Cavness, your Chief Clerk, you requested our opinion
    on various related questions under the terms of Senate Bill
    190. We interpret your request to refer to Senate Bill 190,
    Acts of the 55th Legislature, Chapter 414, Page 1247, Codi-
    fied as Article 666, Vernon's Annotated Civil Statutes, known
    as the Salvage and Surplus Act of 1957, and will proceed on
    this assumption. Your letter in part reads as follows:
              1.   "Under the terms of the Senate Bill 190 are
                    improvements (houses, out buildings, etc,)
                    acquired by the Highway Department in
                    connection with the right of way and Highway
                    Building program correctly considered as
                    surplus property? The language of Section
                    Two of Senate Bill 190 appears to indicate
                    items which are classified as personal pro-
                    perty of State agencies which appear on the
                    inventory records of the various agencies
                    are different (in nature) from the improve-
                    ,ments listed above.
              2.   "Should the Board of Control under the terms
                    of the Highway program attempt to handle the
                    sale of improvements acquired in connection
                    with the right of way under the terms of
                    Senate Bill 190? Your attention is called
                    to Paragraph 3 and 5 of the attached report.
                                                          .       .




Hon. William J. Burke        Page -   2   -        (WW-523)



          3.   "If, under the terms of Senate Bill 190, the
                Board of Control should be the one to handle
                the disposal of such acquired improvements,
                can the Board of Control, in the interests
                of expediency, accuracy, and control delegate
                the authorityc~foo:~the~,.disposal
                                               of such improve-
                ments to the Highway Department?"
          Section 2 of the Act reads as follows:
         "It is the purpose of this Act to save the State
         money and recover as much money as possible for
         the State by giving the Board of Control authority
         to implement the transfer and use the best means of
         sale and disposal of all serviceable state personal
         property no longer needed by the state agencies,
         and authority to use the best means for the sale and
         disposal of all state-owned personal property that is
         depleted, worn out, damaged or consumed to the extent
         that it is no longer usable." (Emphasis Added)
          Section 3 of the Act reads in part as follows:
          11
             ' (d) "Property" means personal property, and does
          not mean real-wrouerts, or any interest in real pro-
          perty, Personal property affixed to real property
          may be sold under this law if its removal and disposi-
          tion is to carry out a lawful objective under this
          law or any other law. (Emphasis Added)
          ” I(e)  "Surplus property" means any personal pro-
          perty which is in excess of the needs of any state
          agency and which is not required for its foreseeable
          needs. Surplus property may be used or new, but
          possesses some usefulness for the purpose for which
          it was intended or for some other purpose.'"
     In answer to your first question, it is our opinion that
the improvements mentioned in your letter are to be considered
as surplus property and dis osed of in accordance with provisions
of this Act. Sections 3 (dP and (e) of the Act clearly reflect
the legislative intent to bring within this Act such improve-
ments affixed to realty when their removal or disposition is
to carry out a lawful objective under any law. These improve-
ments have been acquired by the Highway Department under their
delegated authority to construct and maintain highways and
Hon. William J. Burke        Page - 3 -                (WW- 523)




when no longer required for their present and foreseeable
needs they must be disposed of as directed by this Act.
     In answer to your second question, it is our opinion
that it is the Board of Control's duty to'dispose of these
improvements in accordance with law once the Highway Depart-
ment notifies them that the improvements are no longer needed.
While disposal of these improvements may'present certain dif-
ficulties to the Board, we believe that the Act clearly sets
out the procedures to be followedin disposing of such improve-
ments.
     In answer to your third question, we are of the opinion
that the Board of Control can delegate the authority for the
disposal of such improvements to the Highway Department under
the rules and regulations set up by the Board. This authority
is clearly reaffirmed by Section 11 of the Act which states
"it is the intent of the Legislature that the Board may
authorize an agency to dispose of surplus or salvage property
where the agency demonstrates to the Board its ability to make
such disposition under the ruled and regulations set up by
the Board, as provided for herein...."
                        SUMMARY
         Improvements (houses, out buildings, etc.)
         acquired by the Highway Department in con-
         nection with right-of-way and highway building
         programs are correctly considered as surplus
         property under the terms of the Salvage and
         Surplus Act and the Board of Control must dis-
         pose of these improvements in accordance with
         this Act once the Highway Department notifies
         them that these improvements are no longer needed.
         The authority for the disposal of such improvements
         can be delegated to the Highway Department.
                             Yours very truly,
                             WILL WILSON
                             Attorney General


                             By:
                                    DWARD A. CAZARES
ERC:mh                             Assistant
Hon. William J. Burke       Page - 4 -   (w-523)



APPROVED:
OPINION COMMITTEE
George P. Blackburn, Chairman
Ernest John Flowers
Houghton Brownlee, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:   W. V. Geppert